Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 12/01/2021 has been entered. Claims 1-25 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US 20200074999 A1 hereinafter Elliott) in view of Sapoznik et al. (US 20190311375 A1 hereinafter Sapoznik).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

As to independent claim 1, Elliott teaches a computer-implemented method for generating a query result utilizing a knowledge graph in an artificial intelligence chatbot, the computer-implemented method comprising: [machine learning question and answer using a graph ¶9, ¶18]
identifying, by a computer, characteristics of a query; [text strings from query ¶57 "The graph querying phase 130 is shown as including a projection step 135, in which one or more natural language text strings, corresponding to at least one newly received question, are projected into the graph created in the graph creation phase 105 in order to obtain an answer."]
mapping, by the computer, the characteristics of the query to base elements of the knowledge graph in the artificial intelligence chatbot; [projects query onto matching nodes (base elements) of graph (chatbot ¶50) ¶56-¶57 "The graph querying phase 130 is shown as including a projection step 135, in which one or more natural language text strings, corresponding to at least one newly received question, are projected into the graph created in the graph creation phase 105 in order to obtain an answer."]
generating, by the computer, a query result corresponding to the query based on the validated one or more query paths in the knowledge graph.  [Elliott generates answers ¶120 "query server returns all possible answers…sorting the responses from highest to lowest and picking the first one. This top-ranked answer is the "best" answer for the query."]
Elliott does not specifically teach generating, by the computer, a set of query paths in the knowledge graph based on the mapping of the characteristics of the query to the base elements of the knowledge graph and validating, by the computer, one or more query paths in the set of query paths in the knowledge graph based on a respective score of each query path;

validating, by the computer, one or more query paths in the set of query paths in the knowledge graph based on a respective score of each query path; and [Sapoznik Fig.8 illustrates paths across in a graph identified from query ¶80-81 "The node at the end of the highest scoring path may be selected."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the question answer system disclosed by Elliott by incorporating the generating, by the computer, a set of query paths in the knowledge graph based on the mapping of the characteristics of the query to the base elements of the knowledge graph and validating, by the computer, one or more query paths in the set of query paths in the knowledge graph based on a respective score of each query path disclosed by Sapoznik because both techniques address the same field of communication interfaces and by incorporating Sapoznik into Elliott provides a simpler and less time consuming chat interactions [Sapoznik ¶5-¶6]

As to dependent claim 2, the rejection of claim 1 is incorporated. Elliott and Sapoznik further teach receiving, by the computer, the query from a client device corresponding to a user via a network. [Elliott query server receives query over network 205 Fig. 2 ¶59, ¶65]

claim 3, the rejection of claim 2 is incorporated. Elliott and Sapoznik further teach transmitting, by the computer, the query result corresponding to the query to the client device corresponding to the user via the network.[Elliott transmits result (answer) back ¶74 "query server 250 returns the answer to the chatbot session for display on the computing device 220a"]

 As to dependent claim 4, the rejection of claim 1 is incorporated. Elliott and Sapoznik further teach defining, by the computer, the base elements of the knowledge graph to match requirements of the query.  [Elliott text string requirements onto matching nodes (base elements) of graph (chatbot ¶50) ¶56-¶57 "The graph querying phase 130 is shown as including a projection step 135, in which one or more natural language text strings, corresponding to at least one newly received question, are projected into the graph created in the graph creation phase 105 in order to obtain an answer."]

As to dependent claim 5, the rejection of claim 1 is incorporated. Elliott and Sapoznik further teach calculating, by the computer, the respective score of each query path in the set of query paths in the knowledge graph based on multiple dimensions.[Sapoznik Fig.8 illustrates scored paths across dimensions in a graph (repair/login) ¶80]

As to dependent claim 7, the rejection of claim 1 is incorporated. Elliott and Sapoznik further teach wherein the query is a natural language query. [Elliott natural language questions ¶9]

claim 8, the rejection of claim 1 is incorporated. Elliott and Sapoznik further teach wherein the computer utilizes natural language processing to identify the characteristics of the query. [Sapoznik nlp ¶40]

As to dependent claim 9, the rejection of claim 1 is incorporated. Elliott and Sapoznik further teach wherein the base elements of the knowledge graph are defined base query elements, and wherein the defined base query elements are selected from a group consisting of an anchor element, a jump element, a filter element, and a target element.[Sapoznik parent/child or root/leaf elements are anchors or entities with relationships jumps  Fig. 8, ¶53 -¶54 "starts at the root of the action graph, selects a child node having a highest score,"]

As to dependent claim 10, the rejection of claim 9 is incorporated. Elliott and Sapoznik further teach wherein the anchor element represents entities in the knowledge graph, the jump element represents relationships between data stored in the knowledge graph, the filter element represents filtering conditions on data stored in the knowledge graph, and the target element represents target attributes of data stored in the knowledge graph. [Sapoznik parent/child or root/leaf elements are anchors or entities with relationships jumps Fig. 8, ¶53 -¶54 "starts at the root of the action graph, selects a child node having a highest score,"]

As to dependent claim 12, the rejection of claim 1 is incorporated. Elliott and Sapoznik further teach wherein a valid query path in the validated one or more query paths has a corresponding query path score above a query path score threshold level. [Sapoznik ¶75, ¶254 "a 

As to dependent claim 13, the rejection of claim 1 is incorporated. Elliott and Sapoznik further teach wherein a valid query path in the validated one or more query paths has a highest query path score. [Sapoznik; Gustavo et al. ¶81 "The node at the end of the highest scoring path may be selected."]

As to dependent claim 14, the rejection of claim 1 is incorporated. Elliott and Sapoznik further teach wherein the characteristics of the query include keywords contained in the query. [Elliott keywords in transformation of query ¶106-¶108]

As to independent claim 15, Elliott teaches a computer system for generating a query result utilizing a knowledge graph in an artificial intelligence chatbot, the computer system comprising:  [machine learning question and answer using a graph ¶9, ¶18]
a bus system; [server on network ¶65]
a storage device connected to the bus system, wherein the storage device stores program instructions; and [storage ¶70]
a processor connected to the bus system, wherein the processor executes the program instructions to: [processor ¶31]
identify characteristics of a query; [text strings from query ¶57 "The graph querying phase 130 is shown as including a projection step 135, in which one or more natural language 
map the characteristics of the query to base elements of the knowledge graph in the artificial intelligence chatbot;   [projects query onto matching nodes (base elements) of graph (chatbot ¶50) ¶56-¶57 "The graph querying phase 130 is shown as including a projection step 135, in which one or more natural language text strings, corresponding to at least one newly received question, are projected into the graph created in the graph creation phase 105 in order to obtain an answer."]
generate a query result corresponding to the query based on the validated one or more query paths in the knowledge graph.  [Elliott generates answers ¶120 "query server returns all possible answers…sorting the responses from highest to lowest and picking the first one. This top-ranked answer is the "best" answer for the query."]
Elliott does not specifically teach generate a set of query paths in the knowledge graph based on the mapping of the characteristics of the query to the base elements of the knowledge graph and validate one or more query paths in the set of query paths in the knowledge graph based on a respective score of each query path.
However, Sapoznik teaches generating, by the computer, a set of query paths in the knowledge graph based on the mapping of the characteristics of the query to the base elements of the knowledge graph; [Sapoznik Fig.8 illustrates paths across in a graph identified from query ¶80]
validating, by the computer, one or more query paths in the set of query paths in the knowledge graph based on a respective score of each query path; and [Sapoznik Fig.8 illustrates 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the question answer system disclosed by Elliott by incorporating the generate a set of query paths in the knowledge graph based on the mapping of the characteristics of the query to the base elements of the knowledge graph and validate one or more query paths in the set of query paths in the knowledge graph based on a respective score of each query path disclosed by Sapoznik because both techniques address the same field of communication interfaces and by incorporating Sapoznik into Elliott provides a simpler and less time consuming chat interactions [Sapoznik ¶5-¶6]


As to dependent claim 16, the rejection of claim 15 is incorporated. Elliott and Sapoznik further teach receiving the query from a client device corresponding to a user via a network. [Elliott query server receives query over network 205 Fig. 2 ¶59, ¶65]

As to dependent claim 17, the rejection of claim 16 is incorporated. Elliott and Sapoznik further teach transmitting the query result corresponding to the query to the client device corresponding to the user via the network.[Elliott transmits result (answer) back ¶74 "query server 250 returns the answer to the chatbot session for display on the computing device 220a"]

As to dependent claim 18, the rejection of claim 15 is incorporated. Elliott and Sapoznik further teach defining the base elements of the knowledge graph to match requirements of the 

As to dependent claim 19, the rejection of claim 15 is incorporated. Elliott and Sapoznik further teach calculating the respective score of each query path in the set of query paths in the knowledge graph based on multiple dimensions.[Sapoznik Fig.8 illustrates scored paths across dimensions in a graph (repair/login) ¶80]

As to independent claim 20,  Elliott teaches A computer program product for generating a query result utilizing a knowledge graph in an artificial intelligence chatbot, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: [server with storage and code for engine ¶31, ¶70]
identifying, by a computer, characteristics of a query; [text strings from query ¶57 "The graph querying phase 130 is shown as including a projection step 135, in which one or more natural language text strings, corresponding to at least one newly received question, are projected into the graph created in the graph creation phase 105 in order to obtain an answer."]
mapping, by the computer, the characteristics of the query to base elements of the knowledge graph in the artificial intelligence chatbot; [projects query onto matching nodes (base elements) of graph (chatbot ¶50) ¶56-¶57 "The graph querying phase 130 is shown as including a 
generating, by the computer, a query result corresponding to the query based on the validated one or more query paths in the knowledge graph.  [Elliott generates answers ¶120 "query server returns all possible answers…sorting the responses from highest to lowest and picking the first one. This top-ranked answer is the "best" answer for the query."]
Elliott does not specifically teach generating, by the computer, a set of query paths in the knowledge graph based on the mapping of the characteristics of the query to the base elements of the knowledge graph and validating, by the computer, one or more query paths in the set of query paths in the knowledge graph based on a respective score of each query path;
However, Sapoznik teaches generating, by the computer, a set of query paths in the knowledge graph based on the mapping of the characteristics of the query to the base elements of the knowledge graph; [Sapoznik Fig.8 illustrates paths across in a graph identified from query ¶80]
validating, by the computer, one or more query paths in the set of query paths in the knowledge graph based on a respective score of each query path; and [Sapoznik Fig.8 illustrates paths across in a graph identified from query ¶80-81 "The node at the end of the highest scoring path may be selected."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the question answer system disclosed by Elliott by incorporating the generating, by the computer, a set of query paths in the knowledge graph based on the mapping of the characteristics of the query to the base elements of the 

As to dependent claim 21, the rejection of claim 20 is incorporated. Elliott and Sapoznik further teach receiving, by the computer, the query from a client device corresponding to a user via a network. [Elliott query server receives query over network 205 Fig. 2 ¶59, ¶65]

As to dependent claim 22, the rejection of claim 20 is incorporated. Elliott and Sapoznik further teach transmitting, by the computer, the query result corresponding to the query to the client device corresponding to the user via the network.[Elliott transmits result (answer) back ¶74 "query server 250 returns the answer to the chatbot session for display on the computing device 220a"]

As to dependent claim 23, the rejection of claim 20 is incorporated. Elliott and Sapoznik further teach defining, by the computer, the base elements of the knowledge graph to match requirements of the query.  [Elliott text string requirements onto matching nodes (base elements) of graph (chatbot ¶50) ¶56-¶57 "The graph querying phase 130 is shown as including a projection step 135, in which one or more natural language text strings, corresponding to at least one newly received question, are projected into the graph created in the graph creation phase 105 in order to obtain an answer."]

As to dependent claim 24, the rejection of claim 20 is incorporated. Elliott and Sapoznik further teach calculating, by the computer, the respective score of each query path in the set of query paths in the knowledge graph based on multiple dimensions.[Sapoznik Fig.8 illustrates scored paths across dimensions in a graph (repair/login) ¶80]

Claims 6, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Sapoznik as applied to claim 5 and 24 above, and further in view of Hedayatnia et al.. (US 11043214 B1 hereinafter Hedayatnia)

As to dependent claim 6, the combination of Elliott and Sapoznik teach all the limitations of claim 5 that is incorporated. Elliott and Sapoznik further teach wherein the multiple dimensions include order of words in the query, [Sapoznik sequence of words ¶238-239] and whether the query was submitted based on a query history.[Elliott seen questions (query history) ¶11]
Elliott and Sapoznik do not specifically teach ground truth that validates the query result in the knowledge graph,
However, Hedayatnia teaches ground truth that validates the query result in the knowledge graph [establishes ground truth for use Col. 25 ln 38-48]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the chat answer system disclosed by Elliott and Sapoznik by incorporating the ground truth that validates the query result in the knowledge graph disclosed by Hedayatnia because all techniques address the same field of 

As to dependent claim 25, the combination of Elliott and Sapoznik teach all the limitations of claim 14 that is incorporated. Elliott and Sapoznik further teach wherein the multiple dimensions include order of words in the query, [Sapoznik sequence of words ¶238-239] and whether the query was submitted based on a query history.[Elliott seen questions (query history) ¶11]
Elliott and Sapoznik do not specifically teach ground truth that validates the query result in the knowledge graph,
However, Hedayatnia teaches ground truth that validates the query result in the knowledge graph [establishes ground truth for use Col. 25 ln 38-48]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the chat answer system disclosed by Elliott and Sapoznik by incorporating the ground truth that validates the query result in the knowledge graph disclosed by Hedayatnia because all techniques address the same field of question answer system and by incorporating Hedayatnia into Elliott and Sapoznik enhances interpretation of user input using scoring and history data [Hedayatnia Col. 3 ln. 32-43]

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Sapoznik as applied to claim 9 above, and further in view of Hertz et al.. (US 20190354544 A1 hereinafter Hertz)

 dependent claim 11, the combination of Elliott and Sapoznik teach all the limitations of claim 9 that is incorporated. 
Elliott and Sapoznik do not specifically teach wherein the defined base query elements correspond to a graph query language that can be identified by a graph database containing the knowledge graph.
However, Hertz teaches wherein the defined base query elements correspond to a graph query language that can be identified by a graph database containing the knowledge graph. [natural language to sparql (query language) ¶68 "A user interface 44 operated by a user at access device 43 may be used for querying or otherwise interrogating the Knowledge Graph via Natural Language Interface /Knowledge Graph Interface Module 27 for responsive information, e.g., use of SPARQL query techniques."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the chat answer system disclosed by Elliott and Sapoznik by incorporating the wherein the defined base query elements correspond to a graph query language that can be identified by a graph database containing the knowledge graph disclosed by Hertz because all techniques address the same field of data processing and by incorporating Hertz into Elliott and Sapoznik provides a more accommodating data processing and scoring for data analysis. [Hertz ¶22-23]

Response to Arguments
Applicant's arguments filed 12/01/2021. In the remark, applicant argues that: 	
(1) Elliott and Sapoznik fail to teach "generating, by the computer, a set of query paths in the knowledge graph based on the mapping of the characteristics of the query to the base 
(2) Elliott and Sapoznik fail to teach "defining, by the computer, the base elements of the knowledge graph to match requirements of the query." as recited by claim 4. See Elliott ¶50, ¶56-¶57
(3) Elliott and Sapoznik fail to teach "wherein the base elements of the knowledge graph are defined base query elements, and wherein the defined base query elements are selected from a group consisting of an anchor element, a jump element, a filter element, and a target element." as recited by claim 9. See Sapoznik Fig. 8, ¶53 -¶54. an action graph is not a knowledge graph.
(4) Elliott and Sapoznik fail to teach "wherein a valid query path in the validated one or more query paths has a corresponding query path score above a query path score threshold level." as recited by claim 12. See Sapoznik ¶75, ¶254
(5) Elliott and Sapoznik fail to teach "wherein a valid query path in the validated one or more query paths has a highest query path score." as recited by claim 13. See Sapoznik ¶81  
(6) Elliott, Sapoznik and Hedayatnia fail to teach "wherein the multiple dimensions include order of words in the query, " and whether the query was submitted based on a query history" as recited by claim 6. See Sapoznik ¶238-239, Elliott ¶11.
(7) Elliott, Sapoznik and Hertz fail to teach "wherein the defined base query elements correspond to a graph query language that can be identified by a graph database containing the knowledge graph " and " as recited by claim 11. See Hertz ¶68.

Examiner respectfully disagrees with Applicant's arguments.

As to point (2), Elliott and Sapoznik do teach "defining, by the computer, the base elements of the knowledge graph to match requirements of the query." as recited by claim 4.  Elliott teaches nodes in a graph with seen questions and answers (see ¶55-56), base elements can be a question when a graph includes question and answers. According to MPEP 2111, examiner is obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. Sapoznik further teacehs roots in a path within a graph (see¶47) In 
As to point (3) Elliott and Sapoznik do teach "wherein the base elements of the knowledge graph are defined base query elements, and wherein the defined base query elements are selected from a group consisting of an anchor element, a jump element, a filter element, and a target element." as recited by claim 9.Sapoznik teaches an action graph has nodes includeing roots/parent nodes that get identified based a request with data such as answers responding to requests (further see ¶46-47 and Fig. 1b) . Elliott teaches nodes in a graph with seen questions and answers (see ¶55-56).  In response to Applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Hence, Elliott and Sapoznik do teach "wherein the base elements of the knowledge graph are defined base query elements, and wherein the defined base query elements are selected from a group consisting of an anchor element, a jump element, a filter element, and a target element." as recited by claim 9.
As to point (4) Elliott and Sapoznik do teach "wherein a valid query path in the validated one or more query paths has a corresponding query path score above a query path score threshold level." as recited by claim 12. Sapoznik teaches paths in a graph with a score exceeding a threshold which would include scores above a threshold (further see fig. 7) Elliott teaches choosing the "best" answer from the graph based on rank, weight, or score (further see ¶18) In response to Applicants’ arguments against the references individually, one cannot show 
As to point (5) Elliott and Sapoznik do teach "wherein a valid query path in the validated one or more query paths has a highest query path score." as recited by claim 13. Sapoznik teaches a number of top scoring which could be 1 (further see ¶78-80). Elliott teaches choosing the "best" answer from the graph based on rank, weight, or score (further see ¶18). According to MPEP 2111, examiner is obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. Hence, Elliott and Sapoznik do teach "wherein a valid query path in the validated one or more query paths has a highest query path score." as recited by claim 13.
As to point (6) Elliott, Sapoznik and Hedayatnia do teach "wherein the multiple dimensions include order of words in the query, " and whether the query was submitted based on a query history" as recited by claim 6. Elliott teaches checking input data against seen questions (query history is a history of searches which include questions) ¶11. Sapoznik will look at the history of messages in the conversation for more accurate responses (see ¶226-230) and further looks as sequences of characters on top of the high scoring sequences of words with a classifier (see ¶170 and Fig. 13). Hedayatnia teaches text from a previous user input and previous system response may be used to re-score, (see Col. 3 Ln. 32-43) it further recognizes sequences or order of words (see Col. 14 ln. 26+)In response to Applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the 
As to point (7) Elliott, Sapoznik and Hertz teach "wherein the defined base query elements correspond to a graph query language that can be identified by a graph database containing the knowledge graph " and " as recited by claim 11. Elliott and Sapoznik teaches natural language to query a graph which is also a language (see Elliott ¶52 and Sapoznik ¶30). Hertz teaches natural language, sql and sparql for a graph or graph based data (see ¶30, ¶250). According to MPEP 2111, examiner is obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. In response to Applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Hence  Elliott, Sapoznik and Hertz teach "wherein the defined base query elements correspond to a graph query language that can be identified by a graph database containing the knowledge graph " and " as recited by claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Harris et al. (US 20190188218 A1) teaches a chat bot capable of determining responses to text phrases based on at least learned communities of language (see ¶113-114)
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/BEAU D SPRATT/Primary Examiner, Art Unit 2143